Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, fails to teach or suggest the limitaitons of the amended independent claims as presented in the amendment of August 17, 2022. The prior art of record teaches various limitations as set forth in the prior office action, but fails to teach the amendments of record. Further, updated search fails to reveal further prior art which cures the deficiencies of these references. Moreover, Applicant’s remarks of August 17, 2022 regarding the previous grounds of rejection under §103 over Pierce (U.S. Patent No. 9,809,085) in view of Lloyd (U.S. Publication No. 2014/0260704) and further in view of Eliash (U.S. Publication No. 2019/0361625) are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art in the attached PTO-892 form is considered relevant to applicant’s disclosures regarding the use of temperature and motion sensors and adjustable thresholds in control systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
8/26/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191